FILE COPY




               IN THE SUPREME COURT OF TEXAS

                                          NO. 12-0987

     GHARDA USA, INC. AND GHARDA CHEMICALS, LTD., PETITIONERS

                                                V.

  CONTROL SOLUTIONS, INC., UNITED PHOSPHORUS, INC., AND MARK
                      BOYD, RESPONDENTS

                                          MANDATE

       To the Trial Court of Harris County, Greetings:
       Before our Supreme Court on May 8, 2015, the Cause, upon petition for review, to revise
or reverse your Judgment.
       No. 12-0987 in the Supreme Court of Texas
       No. 01-10-00719-CV in the First Court of Appeals
       No. 2004-67993 in the 55th District Court of Harris County, Texas, was determined;
and therein our said Supreme Court entered its judgment or order in these words:


THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from the
Court of Appeals for the First District, and having considered the appellate record, briefs, and
counsel’s argument, concludes that the court of appeals’ judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

       1)      The court of appeals’ judgment is reversed;

       2)      Judgment is rendered that the trial court’s judgment that Control Solutions, Inc.,
               United Phosphorus, Inc., and Mark Boyd take nothing is reinstated; and

       3)      Gharda USA, Inc. and Gharda Chemicals, Ltd. shall recover, and Control
               Solutions, Inc., United Phosphorus, Inc., and Mark Boyd shall pay, the costs
               incurred in this Court and in the court of appeals.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for
the First District and to the District Court of Harris County, Texas, for observance.




                                            Page 1 of 2
                                                                                      FILE COPY




       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,
                                            with the seal thereof annexed, at the City of Austin,
                                            this the 18th day of June, 2015.
                                            Blake A. Hawthorne, Clerk



                                            By Monica Zamarripa, Deputy Clerk




                                           Page 2 of 2